Citation Nr: 1525866	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to an increased rating in excess of 50 percent for PTSD.  

The Veteran participated in an informal conference with a decision review officer (DRO) in May 2013.  A report of that conference is of record.  He and his spouse provided testimony during a hearing before the undersigned at the RO in January 2014.  A transcript of that hearing is of record.  

In February 2014, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).

The Board notes that the issue of entitlement to an increased rating for coronary artery disease (CAD) was adjudicated in a January 2012 rating decision, which the Veteran appealed in a February 2013 notice of disagreement.  However, following a June 2013 statement of the case, the Veteran did not perfect the appeal and did not indicate in any further correspondence that he intended to appeal that issue to the Board.  Moreover, the Veteran and his representative confirmed at the January 2014 Board hearing that the only issue on appeal involves the rating of PTSD.  Therefore, while entitlement to an increased rating for CAD was listed on a May 2013 VA Form 8, this was in error, the issue has not been appealed to the Board, and will not be considered herein.  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as occupational functioning, social relations, and mood, without total social impairment.  

2.  The Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to TDIU based on PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was not notified of all elements of service connection, including the disability-rating and effective-date elements, in connection with the PTSD claim, although he did receive such notice in connection with the claim involving CAD.  However, if VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  The Veteran and his representative have not alleged any prejudice from a deficiency in the notice provided in this claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with VA examinations in August 2010 and June 2013.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. 4.130, Diagnostic Code 9411.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).
A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


PTSD

The Veteran's claim for increased rating was received in July 2010.  The relevant focus for adjudicating his claim is the period beginning July 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. 
§ 3.156(b) (2014).

The Board finds that throughout the claim period, the Veteran demonstrated deficiencies in most areas of social and occupational functioning, including work-related functioning, family and social relations, and mood, but without total impairment.  He has been diagnosed with and treated for PTSD with major depression throughout the appeal.  Although his GAF scores have ranged from 40 to 50, the majority of the scores have been between 40 and 45, which are indicative of major impairment, and have been assigned by those providing regular treatment.  The Veteran has endorsed symptoms of disturbed sleep, nightmares, hypervigilance, exaggerated startle reaction, irritability, violent outbursts, inability to maintain attention or concentration, suicidal and homicidal ideation, and social isolation, which have interfered with his functioning to a significant degree.  

Regarding occupational functioning, the Veteran and his spouse have reported several times, including during the Board hearing, that they believed that he was laid off in September 2009 due to his PTSD symptoms.  He described how he was having difficulty concentrating and completing projects in the manner or order in which he was asked to do them.  He was also having difficulty interacting with his coworkers and had been getting into disagreements with his supervisor.  

An August 2010 VA examiner noted the Veteran's reports of a decreased ability to concentrate or think as well as anger outbursts, violent behavior, and difficulty interacting with others outside of his family.  VA treatment records in December 2010 and April 2011 noted that the Veteran last worked in September 2009 and that he was not suitable for employment.  The records indicated that just before he was laid off, the treatment provider was worried that the Veteran would get violent and hurt or kill someone at work.  The records also document continued issues with concentration and attention.  While VA treatment records from December 2011 to April 2013 do not provide much detail regarding employability, they indicate that the Veteran maintained a GAF score of 40, indicative of an inability to work.  A June 2013 VA examination report noted the Veteran's difficulty in establishing and maintaining effective work and social relationships.  

Then, the Veteran submitted a February 2014 private examination report, which indicated that he experienced marked impairment in dealing with the public and stress at work, relating predictably in social situations, in his ability to complete a normal work day/week without interruptions from psychologically based symptoms, and in his ability to perform at a consistent pace without an unreasonable number and length of rest periods.  In the private examiner's opinion, the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disability.  

Regarding social functioning, the Veteran reported in statements to the Board as well as to VA examiners and treatment providers that he preferred to isolate himself.  He and his wife reported during the Board hearing that he isolated himself and preferred not to socialize, although he would do it at times.  During the August 2010 VA examination, he reported that he did not have any particular problems to report with his wife of 39 years.  He stated that he had never had close friends since his military service.  The examiner noted moderate to severe feelings of detachment or estrangement and diminished interest or participation in activities, although the Veteran still liked to go coon hunting.  VA treatment records in December 2010 and April 2011 indicate that the Veteran reported preferring the isolate himself.  

While VA treatment records from December 2011 to April 2013 do not provide much detail regarding social impairment, other than increased strain in his marriage, they indicate that the Veteran maintained a GAF score of 40, indicative of a depressed man who avoids friends and neglects family.  During the June 2013 VA examination, the Veteran reported some difficulties in his marriage of more than 40 years and that he had a good relationship with his daughter.  

Finally, in a January 2014 private examination report, the Veteran was noted to be separated from his wife.  The examiner stated that he had the ability to be loyal and close with his family but that he was in an acute period of active disengagement and withdrawal.  The examiner assigned a GAF score of 48, indicative of serious impairment such as a lack of friends.  

Throughout the period on appeal, the Veteran has been noted with depressed or anxious mood; however, his judgment, thinking, and insight have been consistently intact and unremarkable. 

As the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of occupational and social functioning as well as mood, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating throughout the claim period.  
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As discussed above, a 100 percent rating contemplates total occupational and social impairment.  Although the Veteran has significant impairment in most areas of occupational and social functioning, the Veteran is not totally impaired as contemplated by the rating criteria.  As noted above, he has maintained a marriage for over 40 years, although it has been strained at times.  While most recently he reported being separated from his wife, this appears to be more about a separation for space s they still reported at the Board hearing that they saw each other daily to do things like laundry and pay bills and they remained married.  The Veteran has also consistently reported good family relations with his daughter, grandchildren, and great grandchildren.  

In addition, the claims file indicates that several times during the appeal, the Veteran has been able to perform all daily life functions, including attending to personal hygiene and handling his funds.  Such ability is not typical of the symptoms normally attending total occupational and social impairment as set forth in the criteria.  Based on the forgoing, the Board finds that a 100 percent schedular disability rating for PTSD is not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, the Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to symptoms such as difficulty adapting to stressful circumstances, panic attacks, irritability, anger outbursts, impaired sleep, and depressed mood.  The rating criteria are specifically based on such impairment.  38 C.F.R. § 4.130.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.


TDIU

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  

By this decision, the Veteran's service-connected PTSD is found to be 70 percent disabling.  Thus, the Veteran meets the percentage requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) (2014).  The remaining question is whether his service-connected PTSD precludes gainful employment for which his education and occupational experience would otherwise qualify him.  

As explained above, there is significant evidence that the Veteran has been unable to obtain and maintain gainful employment ever since he was laid off in September 2009.  He was specifically found unsuitable for employment by his VA treatment provider in December 2010 and April 2011 as well as by the February 2014 private examiner.  Moreover, the August 2010 and June 2013 VA examiners noted his impairment in attention and concentration and his difficulty with establishing and maintaining effective occupational relationships.  

Based on the foregoing, and resolving reasonable doubt in his favor, the Board finds that the medical evidence regarding the severity of his PTSD supports an award of TDIU.  38 U.S.C.A. § 5107(b).  


ORDER

Throughout the period on appeal, a 70 percent disability rating, but no more, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.    

A total disability rating based on individual unemployability due to PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


